Title: To Alexander Hamilton from James McHenry, 7 August 1799
From: McHenry, James
To: Hamilton, Alexander


          
            Sir,
            War Department August 7th. 1799.
          
          Inclosed are the drafts of two proposed contracts with James OHara. He will deliver this letter. If in your opinion there is any thing which ought to be added or altered in either draft I shall be much obliged to you to mention it, and if it requires the consent of Mr OHara to confer with him relative thereto—
          I am Sir with great respect Your obed servant
          
            James McHenry
          
          Major Genl. Hamilton
        